Citation Nr: 1803946	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), her spouse, and her son



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1985 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Historically, in an October 1999 rating decision, the RO denied service connection for thoracolumbar spine strain and a bilateral knee condition.  In January 2005, the Veteran submitted additional service treatment records, including a December 1985 service treatment record revealing a complaint of pain in the knees with an assessment of mild patellofemoral syndrome, and a January 1986 service treatment record revealing a complaint of low back pain with an assessment of lumbar spine strain/spasm.  These service treatment records were not previously considered in the October 1999 rating decision.  In this regard, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In a May 2005 rating decision, in pertinent part, the RO reconsidered the claim of service connection for a low back condition.  As detailed below, the May 2005 rating decision became final as to the issue of service connection for a back disability.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the issue on appeal is whether new and material evidence has been received to reopen service connection for a back disability.
In contrast, the May 2005 rating decision did not reconsider the claim of service connection for a bilateral knee disability.  Because service treatment records relevant to the issues on appeal (particularly, to include service connection for a bilateral knee disability) have been received since the October 1999 rating decision, the Board will reconsider the October 1999 rating decision that addressed the issue of service connection for a bilateral knee condition.  38 C.F.R. § 3.156(c).

In September 2017, the Veteran, her spouse, and her son testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic file.

Pursuant to the September 2017 Videoconference Board hearing, in November 2017, the Board received additional evidence from the Veteran, which was not considered by the Agency of Original Jurisdiction (AOJ).  Specifically, private treatment records from 1995 to 2017 were submitted in November 2017, after the May 2014 Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C.A. § 7105 by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issues on appeal was received in June 2014; accordingly, the new 38 U.S.C.A. § 7105(e) is applicable to this case.


FINDINGS OF FACT

1.  An October 1999 rating decision, in pertinent part, denied service connection for thoracolumbar spine strain on the basis that there was no evidence, which establishes a nexus or link between the thoracolumbar spine strain and military service.

2.  A May 2005 rating decision, in pertinent part, reconsidered the claim of service connection for a low back condition, and denied service connection for a low back condition, finding that the condition was not incurred in, or aggravated by, military service.

3.  The Veteran did not appeal the May 2005 rating decision denying service connection for a low back condition after being notified of appellate rights, and no additional evidence was received prior to the expiration of the one year appeal period.

4.  Evidence received since the May 2005 rating decision is new to the claims file, but does not raise the possibility of substantiating service connection for a back disability.

5.  The Veteran does not have, nor has she had at any time proximate to, or during the course of this appeal, a current diagnosis of a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a low back condition became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received to reopen service connection for a back disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Reopening of Service Connection for a Back Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran initially brought a prior claim of service connection for a back disability, which was denied in an October 1999 rating decision.  As noted above, additional service treatment records were submitted in January 2005 and the RO reconsidered (and denied) the claim in May 2005.  38 U.S.C § 3.156(c).  The Veteran did not initiate an appeal of the May 2005 decision denying service connection for a low back condition, and she also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the May 2005 rating decision (reconsidering and denying service connection for a low back condition) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the May 2005 rating decision, the RO, in pertinent part, denied service connection for a low back condition on the basis that the condition was not incurred in, or aggravated by, military service.  The pertinent evidence of record at the time of the May 2005 rating decision included the Veteran's claim, service treatment records, private treatment records, and a March 1999 VA general examination.

Since the May 2005 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records, private treatment records from 1995 to 2017, and the testimony provided in the September 2017 Videoconference Board hearing.  The VA treatment records, private treatment records, and testimony from the September 2017 Videoconference Board hearing are new because they have not been previously submitted.

However, the new evidence is not material because it does not pertain to the basis for the prior denial (that the back disability was incurred in, or aggravated by, active service), and does not raise the possibility of substantiating the claim for service connection for a back disability.  To the extent that the Veteran testified, during the September 2017 Videoconference Board hearing, that she began private back treatment in 1991 shortly after discharge from active service until 1996, the Veteran subsequently stated that she attempted to obtain these private records "to no avail."  See September 2017 Hearing Transcript at 10; see also November 2017 Submission from the Veteran.  The new evidence, particularly, the private treatment records from 1995 to 2017, does not have any tendency to establish that the back disability is related to service, which was the basis of the prior final denial.  

Though this evidence (VA treatment records, private treatment records, and testimony from the September 2017 Videoconference Board hearing) is new, it does not raise a reasonable possibility of substantiating the Veteran's claim because it does not indicate that there is a link (nexus) between the back disability and the Veteran's service.  38 C.F.R. § 3.156(a).  In short, the evidence received after the May 2005 rating decision is new to the file, but is not material.  See Shade, 24 Vet. App. at 118.  The Board finds that new and material evidence has not been received regarding service connection for a back disability, and in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Reopening of service connection for a back disability is not warranted.  38 C.F.R. § 3.156(a).

Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with any bilateral knee disability.  Because the Veteran has no diagnosed bilateral knee disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (West 2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran contends that she has had problems with the knees since service, and she has particularly complained of bilateral knee pain and swelling.  After review of the lay and medical evidence of record, the Board finds that the weight (preponderance) of the evidence is against a finding of a current bilateral knee disability.  

The Veteran underwent a VA examination in March 1999.  At that time, the Veteran complained of swelling of the knees and reported that she was previously diagnosed with fibromyalgia and rheumatoid arthritis.  Upon physical examination, the VA examiner indicated that swelling of the knees was not found.  Significantly, the VA examiner did not diagnose the Veteran with a bilateral knee disability and also explicitly stated that rheumatoid arthritis and fibromyalgia were not found upon examination.  In this regard, the RO denied service connection for fibromyalgia and rheumatoid arthritis in a May 2005 rating decision.  The Veteran did not initiate an appeal as to those issues.  

Private treatment records from 1995 to 2017 do not reveal a bilateral knee diagnosis.  To the extent that the Veteran was diagnosed with sciatica (a neurological, not orthopedic disability) as a result of complaints of pain radiating down the left leg to the knee in a June 1998 private treatment record, the sciatica was clearly attributed to the (nonservice-connected) back disability.

In this case, while the Veteran has competently complained of bilateral knee pain and swelling, there is no current bilateral knee "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although the Veteran has at least implicitly asserted that she experiences symptoms that are attributable to a diagnosis of a bilateral knee disability, she is a lay person and, under the facts of this case, she does not have the requisite medical expertise to diagnose a bilateral knee disability, or render an opinion as to the etiology of such symptoms claimed to be a bilateral knee disability.  An opinion as to diagnosis and causation of a bilateral knee disability involves making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Also, in this regard, to the extent that the Veteran has reported having arthritis of the knees, for VA compensation purposes, arthritis is diagnosable only by X-ray findings or similar specific specialized clinical testing.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis must be established by x-ray findings).  Here, the evidence of record contains no such X-ray findings of bilateral knee arthritis.

The Veteran has also not reported contemporaneous medical diagnoses by a competent source, and her symptoms (bilateral knee pain and swelling) have not later been supported by diagnoses rendered by a medical professional.  See Jandreau, 492 F.3d at 1372.  Consequently, the Veteran's purported opinions relating the reported bilateral knee pain and swelling to a diagnosis of a bilateral knee disability are of no probative value.

In this case, the weight of the evidence is against finding a bilateral knee disability at any point during the claim period, including prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed bilateral knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Because a current bilateral knee disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current bilateral knee disability and service.



ORDER

New and material evidence having not been received, the appeal to reopen service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


